DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                             Information Disclosure Statement
1.      The information disclosure statement (IDS) submitted on 7/31/2021 is in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.
Reasons for Allowance
2.        Claims 1-20 are allowed over the prior arts of record.
3.       The following is a statement of reasons for the indication of allowable subject matter:  
          a. The closest references are found based on the updated search:
        Moody et al. (US. Pub. 2018/0017615) discloses an integrated circuit (IC), comprising: an output port enabling measurement of a performance characteristic of the IC at a first temperature, wherein the performance characteristic of the IC is a minimum value at the first temperature with respect to any other temperature, wherein the IC, further comprises: a first digital-to-analog converter (DAC) configured to receive a first current that is independent of temperature; a second DAC configured to receive a second current proportional to temperature; a third DAC configured to receive a third current that increases in magnitude above the first temperature and is zero below the first temperature; a fourth DAC to receive the output of the first, second and third DACs to produce an output current, wherein the output current is weighted to enable the output current to have the minimum value at the first temperature (see specification for more details).
McClure et al. (US. Pub. 2007/0146056) discloses an integrated circuit temperature sensor includes a sensing circuit operable to determine whether the integrated circuit is currently exposed to one of a relatively low temperature or a relatively high temperature. A selection circuit operates to select a measured voltage across the base-emitter of a bipolar transistor of the integrated circuit if the sensing circuit indicates that the integrated circuit is currently exposed to the relatively low temperature or, alternatively, select a measured delta voltage across the base-emitter of the bipolar transistor of the integrated circuit if the sensing circuit indicates that the integrated circuit is currently exposed to the relatively high temperature. A comparator then compares the selected measured voltage across the base-emitter of the bipolar transistor against a first reference voltage indicative of a too cold temperature condition or compares the selected measured delta voltage across the base-emitter of the bipolar transistor against a second reference voltage indicative of a too hot temperature condition. As a result of the comparison, detection may be made as to whether the integrated circuit is currently exposed to one of either a too cold or too hot temperature (see specification for more details).
          Olmos et al. (US. Pub. 2014/0035560) discloses an apparatus for limiting access to an integrated circuit (IC) upon detection of abnormal conditions is provided. At least one of abnormal voltage detection, abnormal temperature detection, and abnormal clock detection are provided with low power consumption. Both abnormally low and abnormally high parameter values (e.g. abnormally low or high voltage, temperature, or clock frequency) may be detected. Abnormal clock detection may also detect a stopped clock signal, including a clock signal stopped at a low logic level or at a high logic level. Furthermore, abnormal clock detection may detect an abnormal duty cycle of a clock signal. A sampled bandgap reference may be used to provide accurate voltage and current references while consuming a minimal amount of power. 
          Karnad et al. (US. Pub. 2011/0273186) discloses a circuit for controlling temperature of a semiconductor chip includes a first heating element that is built into the semiconductor chip. The first heating element generates heat to increase the temperature of the semiconductor chip. The chip also includes a temperature controller that is coupled to the first heating element and built into the semiconductor chip. The temperature controller controls the temperature to enable testing of the semiconductor chip at a desired temperature (see specification for more details).
        b. Regarding claim 1 and similarly claim 11, taking claim as an example, the cited references, alone or in combination, do not disclose nor fairly suggest:
                “…and a test control macro operatively coupled to the set of thermal sensors and the enabling fuse for activating the enabling fuse to enable the functional logic in response to application of a thermal cycle that causes the set of thermal sensors to sequentially experience a thermal condition matching a thermal sequence enabling test” in combination with all other elements as claimed in claim 1. 
             Regarding claim 17, the cited references, alone or in combination, do not disclose nor fairly suggest:  
                “…a passkey applicator to apply a private-public key to the IC to activate a test control macro on the IC; and a thermal control unit to apply one of a plurality of predefined thermal cycles to the IC, each predefined thermal cycle configured to create a thermal condition at a set of thermal sensors at predefined locations on the IC, wherein the test control macro on the IC enables functional logic on the IC in response to the predefined thermal cycle causing the set of 
     As to claim(s) 2-10, the claims are allowed as they further limit allowed claim 1.
     As to claim(s) 12-16, the claims are allowed as they further limit allowed claim 11.
      As to claim(s) 18-20, the claims are allowed as they further limit allowed claim 20.

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
4.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG XUAN LE whose telephone number is (571)272-9349.  The examiner can normally be reached on M-F 9 AM-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
3/3/2022